Opinion issued November 1, 2012




                                       In The
                               Court of Appeals
                                      For The
                           First District of Texas
                                   ____________

                               NO. 01-12-00561-CV
                                 ____________

                       IN THE INTEREST OF T.C.R., a child


                       On Appeal from the 313th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2011-05691J

                           MEMORANDUM OPINION
      The trial court terminated appellant LaKeisha Rochelle Rhome’s parental

rights to her child.    Appellant’s court-appointed appellate counsel has filed a

motion to withdraw along with an Anders brief stating his professional opinion that

the appeal is without merit and that there are no arguable grounds for reversal.

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). The procedures set

forth in Anders are applicable to an appeal of the termination of parental rights
when an appointed attorney concludes that there are no non-frivolous issues to

assert on appeal. See In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st

Dist.] 2003, no pet.).    We have reviewed the record and, having found no

reversible error, we grant counsel’s motion and affirm the trial court’s judgment.

      If an appointed attorney determines that an appeal from a termination order

would be wholly frivolous, counsel may file a motion to withdraw. See In re

D.E.S., 135 S.W.3d 326, 330 (Tex. App.—Houston [14th Dist.] 2004, no pet.); In

re K.D., 127 S.W.3d at 67. Along with the motion to withdraw, counsel must file a

brief that meets the requirements of Anders by presenting a professional evaluation

of the record and demonstrating why there are no arguable grounds of error to be

advanced. See Anders, 386 U.S. at 744, 87 S.Ct. at 1400; In re K.D., 127 S.W.3d

at 67. Here, counsel has filed a motion to withdraw and a brief that meets the

requirements of Anders. Counsel certified that he delivered a copy of the brief to

appellant and informed appellant of her right to examine the appellate record and

to file a response. See In re D.E.S., 135 S.W.3d at 329; In re K.D., 127 S.W.3d at

67. This Court also notified appellant of her right to review the record and file a

pro se response. Appellant did not file a response.

      We have independently reviewed the entire record and counsel’s Anders

brief. Johnson v. Dep’t of Family & Protective Servs., No. 01-08-00749-CV, 2010

WL 5186806, at *1 (Tex. App.—Houston [1st Dist.] Dec. 23, 2010, no pet.); see In

                                         2
re D.E.S., 135 S.W.3d at 330; In re K.D., 127 S.W.3d at 67. We find no reversible

error in the record and agree that the appeal is wholly frivolous. Consequently, we

affirm the judgment of the trial court and grant counsel’s motion to withdraw.1

Attorney Donald Crane must immediately send the notice required by Texas Rule

of Appellate Procedure 6.5(c) and file a copy of the notice with the Clerk of this

Court. See TEX. R. APP. P. 6.5(c).

                                      PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and notify appellant that she may, on her own, pursue a petition for review in the
      Supreme Court of Texas. See In re K.D., 127 S.W.3d 66, 68 n.3 (Tex. App.—
      Houston [1st Dist.] 2003, no pet.).
                                           3